United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40761
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ISRAEL GARCIA-GOVEA, also known
as Juan Gabriel Garcia-Melendez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-941-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Israel Garcia-Govea appeals from his sentence for his

jury-trial conviction of illegally reentering the United States

after having been deported and after having committed an

aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b).

     For the first time, Garcia-Govea argues that the district

court violated his Fourth Amendment rights by ordering, as a

written condition of his supervised release, that he cooperate in

the collection of DNA by his probation officer, pursuant to 42

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40761
                                -2-

U.S.C. § 14135A(d).   As Garcia-Govea concedes, his claim

regarding collection of DNA on supervised release is not ripe for

review.   See United States v. Riascos-Cuenu, 428 F.3d 1100, 1101-

02 (5th Cir. 2005), petition for cert. filed (Jan. 9, 2006) (No.

05-8662).   He raises the issue only to preserve it for further

review.

     The appeal is DISMISSED for lack of jurisdiction.